                 Case 5:20-cv-00147-gwc Document 5 Filed 12/23/20 Page 1 of 1

                                                                                .S. OiST'. 'ICY
                                 UNITED STATES DISTRICT COURT                 DISTRICT OF V1-COU   PT
                                                                                                RMONT
                                                                                       1-:"""!l   r
                                           FOR THE
                                                                                       I    '•-• '- .-. L..




                                     DISTRICT OF VERMONT                     202DOEC 23                  f0   /:   5
HERMAN LeBLANC,                                 )                                      CLER;'
CHRISTINE LeBLANC FORTIN,                       )                            8t
JAMES LeBLANC and                               )                                 r?i??�t ·��;-·- ....
JACQUES LeBLANC,                                )
       Plaintiffs,                              )
                                                )
       V.                                       )                 Case No. 5:20-cv-147
                                                )
ROBERT E. SNELGROVE,                            )
                                                )
       Defendant.                               )

                     ORDER ACCEPTING REPORT AND RECOMMENDATION
                                       (Docs. 2, 3)

       The Magistrate Judge issued a Report and Recommendation (R&R) on November 5, 2020.

(Doc. 3.) No objections to the R&R have been filed. After careful review of the file and the Magistrate

Judge's reasoning, the court adopts the R&R. See 28 U.S.C. § 636(b)(l).

       Plaintiff Herman LeBlanc, along with other Plaintiffs, first filed this action relating to a boundary

dispute between Plaintiffs and Defendant in state comi on December 24, 2008. (Doc. 2-1; Doc. 2-2 at 3.)

Defendant filed an Answer and Counterclaim against Plaintiffs on February 18, 2009. (Doc. 2-3; Doc. 2-2

at 4. ) Plaintiff Herman LeBlanc removed the case to this court on September 28, 2020 (Doc. 3 at 3.)

       For the reasons stated in the R&R, this Notice of Removal was untimely under 28 U.S.C. § 1446.

This defect in removal procedure is grounds for remand under 28 U.S.C. § 1447(c). In addition, as a

plaintiff in the original action, LeBlanc was not authorized to remove the action under 28 U.S.C. § 1441.

As recommended by the R&R, Plaintiffs Motion to Remand (Doc. 2) is GRANTED.

       SO ORDERED.
                                                             cl
       Dated at Rutland, in the District of Vermont, thisr3' day of December, 2020.



                                                             Geoffrey W. Crawford, Chief Judge
                                                             United States District Court
